DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
 Claims 1-20 have been examined in this application. This communication is the first action on the merits.
Status of Claims
	This action is in reply to the application filed on January 31st 2020.
	Claims 1-20, filed on April 20th 2020 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation " each of one or more neighboring nodes are assigned at least in part based on selections of products by users visiting the retailer website ". However, there is insufficient antecedent basis for this limitation in the claim. Therefore the scope of the claims is indefinite because it is unclear to the Examiner what retailer website the Applicant is referencing. The Examiner interprets “the retailer website” to be read as a retailer website.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1-10, and 16-20 are directed to a method, which is a process; Claims 11-15 are directed to system. Therefore claims 1-20 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 1-20 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of generating item recommendations utilizing a graph representing data correlations between items. bolded limitations:
A system configured to generate item recommendations, the system comprising: a computing system including a programmable circuit operatively connected to a memory, the memory storing computer-executable instructions which, when executed by the programmable circuit, cause the computing system to perform: sampling from a weighted node-based graph to generate a sampled graph, wherein sampling includes selecting a plurality of nodes and, for each selected node, one or more node pairs, each node pair of the one or more node pairs including the node and one or more neighboring nodes, the selection of the one or more node pairs being based at least in part based on a weight assigned to the node pair in the weighted node-based graph;
 aggregating information from the one or more neighboring nodes into each corresponding node of the plurality of nodes in the sampled graph to generate a vector representation of the 21Attv. Docket No. 201904875 / 16386.0183USUi sampled graph, wherein aggregating information comprises applying one or more convolutional modules of a graph convolutional network; 
applying a loss function to the vector representation of the sampled graph to generate a modified vector representation; and using the modified vector representation to generate, in response to identification of an item from an item collection, a selection of one or more recommended items from within the item collection.
Certain methods of organizing human activity

Mathematical concepts
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 11 recites the abstract idea of 
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 11 does recite additional elements (as listed in bold below).
A system configured to generate item recommendations, the system comprising: a computing system including a programmable circuit operatively connected to a memory, the memory storing computer-executable instructions which, when executed by the programmable circuit, cause the computing system to perform: the invention.
Additionally, the dependent claims, claims 12 and 13, do recite an additional element, claims 12 and 13 recite a retail web server 
Taken individually or as a whole, representative claim 11 and its dependents do not integrate the recited judicial exception into a practical application of the exception. This is because claim 11 and its dependents merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention.  per example [0026],[0068]-[0075]  describe the general nature of the system, specifically a retail web server, a computing system such as a user device capable of displaying items via a browser, memory, and a programmable circuit  amongst other features. 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 11 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 11 and its dependents are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claims 11-15 are ineligible. 
In regards to independent claim 1, the dependent claims 2 and 6 do recite additional elements, where claims 2 and 6 recite presenting items within a retailer website.  However this additional element is recited and described in a generic manner, and merely amounts to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. Thus, claim 1 and dependent claims 2 and 6 are also ineligible
In regards to independent claim 16, claim 16 does recite the additional elements of a retailer website, however similar to claim 2 above, this additional element is recited and described in a generic manner, and merely amounts to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claims  3-5,7-10,14-15, and 17-20 (which are not mentioned above) do not aid in the eligibility of independent claims 1,11, and 16. For example, claims 3-5,7-10,14-15, and 17-20 merely provide further embellishments of the limitations recited in independent claims 1,11, and 16 respectively. Thus, dependent claims 3-5,7-10,14-15, and 17-20 are also ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-9,11, and 14-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0286658 Al Jurij Leskovec, from now on this will be referred to as Leskovec.
As per claim 1, Leskovec  teaches a  method of generating an item recommendation from among an item collection, the method comprising: sampling from a weighted node-based graph to generate a sampled graph, (Leskovec: at least in [0035] selecting a relevant neighborhood for a target node within a corpus graph, embedding of a relevant  neighborhood, such as an aggregated embedding vector, can be determined without the processing/convolution of the entire corpus graph.(understood to be sampling a neighborhood of an entire graph based on the relevant neighborhood), Additionally see [0036] for more discussion of the node based graph)
wherein sampling includes selecting a plurality of nodes and, for each selected node, one or more node pairs, each node pair of the one or more node pairs including the node and one or more neighboring nodes, (Leskovec: at least in [0038] (See where the embedding values of the relevant neighborhood of the query node, are generated), [0039] (See where the system has a maximum stacking level for the neighborhood portion of an aggregated embedding vector for a target node, where the max stacking level are set that the relevant neighborhood uses only the most important relevant neighbors of a target node (thus selecting nodes that are to be used with the neighboring nodes)

the selection of the one or more node pairs being based at least in part based on a weight assigned to the node pair in the weighted node-based graph; (Leskovec: at least in [0043] (See where the relevant neighborhood comprises nodes in the graph that are directly connected to the target node via an edge/relationship, and that have the greatest relationship and impact to the target node, the neighboring nodes that  have stronger relationships with the target node, such as frequency of co-occurrence, similarity in features, are viewed as the relevant neighborhood of the current target node.), also see [0044] (Where the traversal of the relevant neighbors from the target node may be based on the distance/extent of a relevant neighborhood for a target node in identifying relevant neighbors, and relies upon frequency/strength of the various edges to identify a sub-graph of the corpus graph) , Also see [0052] for more discussion on examples of weighing the nodes in the node based graph)

aggregating information from the one or more neighboring nodes into each corresponding node of the plurality of nodes in the sampled graph to generate a vector representation of the sampled graph, wherein aggregating information comprises applying one or more convolutional modules of a graph convolutional network; (Leskovec: at least in [0064]-[0065] (See where an aggregated embedding vector for a neighbor node is determined, where the aggregated embedding vectors of the neighbor nodes are aggregated and combined into neighborhood embedding information), Additionally see [0053] for more discussion on what a sampled graph may entail) , also see [0074] for discussion of the convolution of a target node to generate an embedding vector along with other functionality)

applying a loss function to the vector representation of the sampled graph to generate a modified vector representation; (Leskovec: at least in [0111] (See where the training data is stochastically organized into a training set and a validation set, where the training data and the validation set are used to train the model, and determine the accuracy of the model, once the model has achieved a threshold level of accuracy in training on the training set.), [0118] (See where the machine learning model is evaluated in view of the actual results that should be determined if the machine learning model were trained perfectly, the determination of the results is a score indicating the overall accuracy of the model as currently trained, and a determination is made as to whether a sufficient level of accuracy, such as a score meeting or exceeding an acceptable threshold has been achieved by the machine learning model), Also see [0119] and [0122])

and using the modified vector representation to generate, in response to identification of an item from an item collection, a selection of one or more recommended items from within the item collection. (Leskovec: at least in [0147] (See where the recommender system identifies the received content item or similar content item in the graph, and identifies a similar content item, the embedding vector may be generated for content item to match the content item to a item in the graph utilizing one or more matching techniques), [0148] (See where an evaluation of the aggregated embedding vector of the item of the graph is used to find the matches using clustering and matching techniques.),[0149] (See where from the set of near matching, at least one potential near match is provided to the user as a recommendation to the user), See Figure 13)
As per claim 3, Leskovec teaches wherein the weight assigned to the node pair comprises an edge weight assigned to the node pair. (Leskovec: at least in [0068]-[0071] (See where neighboring nodes may have a scaled value, which may be based on the visit count for these nodes, showcasing how relevant the nodes are. The embedding information may also include aggregating values for the neighborhood nodes according to the importance of the various nodes such as nodes having values for that aspect or feature. The elements of the neighborhood embedding information may also be multiplied by the importance value of the neighborhood node, the weighted average is then determined among the neighborhood nodes for each element.)

As per claim 4, Leskovec teaches wherein the one or more convolutional modules are selected from among the group consisting of: a mean aggregator, a long-short term memory (LSTM) aggregator, a pooling aggregator, a node to vector aggregator, and a graphical convolutional network. (Leskovec: at least in [0101] (See where each processing node implements one or more convolutions on the input data it receives, these convolutions ma include any number of functions to generate the output data such as aggregations, clustering and other mathematical manipulations.), [0105] (See where the machine learning model is initialized with various convolutional routines, aggregational routines, transformational routines, and hyperparameters.), Also see [0141] which discusses the embedding vector generator being configured to generate aggregated embedding vectors for nodes in the graph, where the generator includes one or convolution modules that generate various embedding vectors for nodes in the corpus graph)
As per claim 5, Leskovec teaches wherein the loss function includes the weight assigned to each 20Attv. Docket No. 201904875 / 16386.0183USUInode pair in the vector representation. (Leskovec: at least in [0070]-[0071] (See where embedding information may be a weighted average based on the importance. The embedded values for the neighborhood embedding information are selected and aggregated according to the node importance of the various nodes, the likelihood of selecting an embedding from a given node corresponds to the nodes scaled values), [0127] (See where the training data may do a random walk via the node graph to identify a relevant neighborhood for the target node, where a distance function may be run on the node graph, where the higher visit counts and lower visit counts may be analyzed and replaced as necessary, in order to carry out the iterations required for the function.))

As per claim 6, Leskovec teaches generating the weighted node-based graph, the weighted node-based graph, wherein each node of the weighted node-based graph represents an item, and wherein weights between each node and each of one or more neighboring nodes are assigned at least in part based on selections of products by users visiting the retailer website. (Leskovec: at least in [0064]-[0065] (See where an aggregated embedding vector for a neighbor node is determined, where the aggregated embedding vectors of the neighbor nodes are aggregated and combined into neighborhood embedding information), Additionally see [0053] for more discussion on what a sampled graph may entail) , also see [0074] for discussion of the convolution of a target node to generate an embedding vector along with other functionality)

As per claim 7, Leskovec teaches wherein the weighted node-based graph represents an input item collection including image data and textual data associated with each of a plurality of items. (Leskovec: at least in [0098] (See where the input layer accepts input data such as content item, metadata associated with the content item, where values are generated on one or more aspects, features of the input data, Also see [0027] which discusses that the metadata content type may be images or video, and the textual content may include descriptions of items and titles.))

As per claim 8, Leskovec teaches wherein the item collection from which the item is identified includes one or more different items as compared to the input item collection. (Leskovec: at least in [0106] (See where the training data is curated to include records for correct results, where the records are triplets which include a target node, a matching node, and a non-matching node, where during processing the matching and non-matching node are presented to the model. )
As per claim 9, Leskovec teaches wherein the loss function comprises a graph-based loss function utilizing weights assigned to the node pairs. (Leskovec: at least in [0111] (See where the training data is stochastically organized into a training set and a validation set, where the training data and the validation set are used to train the model, and determine the accuracy of the model, once the model has achieved a threshold level of accuracy in training on the training set.), [0118] (See where the machine learning model is evaluated in view of the actual results that should be determined if the machine learning model were trained perfectly, the determination of the results is a score indicating the overall accuracy of the model as currently trained, and a determination is made as to whether a sufficient level of accuracy, such as a score meeting or exceeding an acceptable threshold has been achieved by the machine learning model), Also see [0119] and [0122])

As per claims 11 and 14-15: Claims 11, and 14-15 are a system. Claims 11 and 14-15 recite limitations that are parallel in nature to those addressed above in claims 1, and 3-9, which are directed to a method. Claims 11 and 14-15 are therefore rejected for the same reasons and rationale as set forth above in claims 1, and 3-9.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0149484 A1 Lawrence Kelley, from now on this will be referred to as Kelley.

As per claim 16, Kelley teaches a method of providing an item recommendation for a customer of a retail enterprise, the method comprising: receiving, from a customer, a selection of an inventory item at a retail website; (Kelley: at least in [0049] (See where the recommendation service receives a recommendation request from a remote client device), [0050] (See where the recommendation service determines request context metadata associated with the request such as a user identifier, along with an item identifier identifying a recommendable item that the user is currently viewing or currently indicating interest in, along with other user information.))
 in response to receiving the selection, utilizing a weighted graph-based convolution to generate a set of related inventory items from an item collection offered by the retail enterprise via the retail website; (Kelley: at least in [0054] (See where a directed graph is used, which in this examples contains nodes representing recommendable items, where the recommendable items may represent various types of goods or services), [0055] (See where the edges between each node are provided, each weighted edge is associated with an edge weight metadata, that indicates the strength of the connection between the source node and the target node.), Additionally see [0073] which showcases the convolution of the recommender node graph) 
 displaying, at the retail website, the set of related inventory items as recommended inventory items to the customer. (Kelley: at least in [0075]-[0076] (See where the subroutine selects at least one recommendation node based on the cumulative node scores computed in the iterations, where the recommendation request subroutine identifies a recommendable item corresponding to the recommendation node selected.), Also see [0077] which states that subroutine provides an identifier corresponding to the recommendable item such that the particular item may be presented as a recommendation to the user.)

As per claim 18, Kelley teaches wherein the set of related inventory items is generated from inputs including textual item description, item images, and historical customer purchase behavior. (Kelley: at least in [0050] (See where context metadata associated with the recommendation may include data such as a user identifier, which identifies a recommendable item that the user is currently viewing (understood to be item information such as textual or visual), and a current date and time.),[0055]-[0059] provide for examples of metadata that is considered in the generation of item recommendation via the weighted edges, where the weighted edges which is associated with edge weight metadata may include users behavior with other items, such as buying items, putting an item in the cart, liked or commented on item, viewed or played the item or content.)
As per claim 19, Kelley teaches wherein each of the related inventory items in the set of related inventory items is different than the selected inventory item. (Kelley: at least in [0069] (See where the recommendation subroutine may identify potential recommendation nodes F,G… where the user provided item was A, as seen in Figure 3)
As per claim 20, Kelley teaches wherein the set of related inventory items is further generated from inputs selected from page views, item selections, and purchases. (Kelley: at least in [0050] (See where the user identifier may provide an item identifier identifying a recommendable item the user is currently viewing and currently indicating interest in), [0060]-[0061] (See where the weighted edges may represent interactions that the user had with respective products at different dates and times, the weighted edge may be for a purchased product various amounts of days ago)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leskovec, as applied to Claim 1 and 11, as seen above, and in view of US 2015/0149484 A1 Lawrence Kelley, from now on this will be referred to as Kelley.
	As per claim 2 Leskovec generally teaches providing recommendations for various content sources, however Leskovec is moot as to how or if these recommendations are presented in such a fashion therefore Leskovec does not explicitly teach presenting the one or more recommended items within a retailer website.
	Furthermore, Kelley teaches a similar recommendation system, which teaches the aforementioned features. (Kelley: at least in [0077] where the recommendation system subroutine provides an identifier corresponding to the recommendable item such that the particular item may be presented as a recommendation to the user.)
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Leskovec with these aforementioned teachings from Kelley with the motivation of recommending the content produced on an online platform such as website, for said content to be easily accessed by the user, would prove useful in addressing recommendation systems goals, such as online retailers looking to recommend additional items based on a matrix of what other shoppers have purchased, when currently viewing the item.(Kelley: at least in [0003])
As per claims 12-13: Claims 12-13 are a system. Claim 12-13 recites limitations that are parallel in nature to those addressed above in claim 2, which is directed to a method. Claims 12-13 are therefore rejected for the same reasons and rationale as set forth above in claim 2.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leskovec, as applied to Claim 1, above, and in view of "Loss and Loss Functions for Training Deep Learning Neural Networks" by Jason Brownlee, which will from now on be referred to as Brownlee.
As per claim 10, Leskovec teaches utilizing a loss function, however Leskovec is moot as to whether the loss function applies a stochastic gradient descent to the analysis, therefore Leskovec does not explicitly teach wherein the loss function applies a stochastic gradient descent to the weights assigned to the node pairs and as a parameter provided to the one or more convolutional modules. 
However looking to Brownlee, it states that “a neural network model may be trained using the stochastic gradient descent optimization algorithm”. It is understood that Brownlee provide for utilizing a loss function that is a stochastic gradient descent in a similar training of neural networks system.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Leskovec with these aforementioned teachings from Brownlee, specifically the utilization of a stochastic gradient descent, with the motivation of applying such a model to aid in training a neural network, such as the one seen in Leskovec, would prove useful as “The gradient descent algorithm seeks to change the weights so that the next evaluation reduces the error, meaning the optimization algorithm is navigating down the gradient (or slope) of error.” (Brownlee)
		
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley as applied in claim 16, in view of US 2019/0286658 Al Jurij Leskovec, from now on this will be referred to as Leskovec. 
As per claim 17, Kelley teaches the limitations set forth above, and Kelley does teach  wherein the weighted node-based graph represents an input item collection including metadata affiliated with the items,  (Kelley: at least in [0065] (See where the edge weight metadata may represent different types of interactions or be determined according to multiple factors that collectively indicate a strength of the connection between a source node and a target node, where edges may be based on similarity metrics, and a weighted edge may be associated with multiple edge weight metadata factor values.))
However, Kelley does not explicitly teach where the metadata is explicitly image data and textual data associated with each of a plurality of items.
Furthermore, Leskovec does provide a similar system utilizing weighted node based graphs, which in fact have metadata that includes image and textual information. (Leskovec: at least in [0098] (See where the input layer accepts input data such as content item, metadata associated with the content item, where values are generated on one or more aspects, features of the input data, Also see [0027] which discusses that the metadata content type may be images or video, and the textual content may include descriptions of items and titles.))
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kelley with these aforementioned teachings from Leskovec with the motivation of utilizing metadata representing various forms of data would help address the problem of recommending large datasets, while still recommending highly relevant content from the large amount of items. (Leskovec: at least in [0004]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/           Primary Examiner, Art Unit 3625